DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
It is noted the previous action indicated a claim to foreign priority. This indication was made in error since there was no claim of foreign priority. A correction is made in this Corrected Notice of Allowance. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview on February 22, 2022 with Applicant’s Representative Alfred K. Dassler (Reg. #52,794). 
The application has been amended as follows: 
The document titled “AMENDMENTS TO THE SPECIFICATION” filed September 22, 2020 contains errors regarding the appropriate positions of where to place amendments. The Specification is amended to undo the amendments made in “AMENDMENTS TO THE SPECIFICATION” and reapplied to the appropriate positions as the following. Note the line numbering includes blank lines.  
The amendment for “Page 1, between lines 1 and 2” remains unchanged. 

The amendment for “Page 2, lines 14-18” should be at –Page 2, lines 18-22—
The amendment for “Page 2, lines 27-28” should be at –Page 3, lines 1-2—
The amendment for “Page 3, above line 1” should be at –Page 3, above line 4—
The amendment for “Page 4, between lines 4 and 5” should be at –Page 4, between lines 11 and 12—



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745